DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Applicant’s election without traverse of group I (claims 1-12) in the reply filed on 8/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “heat conductive” particles. All particles contain some level of heat conductivity, therefore, it is unclear what level of heat conductivity is required for the particles to be considered heat conductive. Paragraph 41 of the published specification describes that “the heat conductive material described above has a heat conductivity of preferably 60 to 5,000 w/mk”. However, the use of the word “preferably” suggests that that heat conductivity outside of this range would also be considered to be heat conductive. Therefore, the term “heat conductive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, this claim is rejected under 112b.
Regarding claim 5, claim 5 recites the limitation non-heat conductive particles. All particles contain some level of heat conductivity, therefore, it is unclear what level of heat conductivity is required for the particles to be considered non-heat conductive. The specification provides no description of what level of heat conductivity is considered to be non-heat conductive, however the specification did have some discussion of what might be considered heat-conductive. Paragraph 41 of the published specification describes that “the heat conductive material described above has a heat conductivity of preferably 60 to 5,000 w/mk”. However, the use of the word “preferably” suggests that that heat conductivity outside of this range would also be considered to be heat conductive. As a result, the term non-heat conductive cannot be defined by materials which are not considered heat-conductive since the term heat conductive is also not clearly defined. Therefore, the term “non-heat conductive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, this claim is rejected under 112b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US20050275313, hereafter Yamashita).
Regarding claim 1, Yamashita discloses an ultrasound probe (Yamashita, Para  2; “The present invention relates to an acoustic backing composition, an ultrasonic probe comprising an acoustic backing member formed of the acoustic backing composition and serving to transmit-receive an ultrasonic signal to and from, for example, an object, and an ultrasonic diagnostic apparatus comprising the ultrasonic probe”), comprising:
a piezoelectric element (Yamashita, Para 50; "Each of the channels 11 comprises a piezoelectric element 5"); and
a backing material disposed on one direction side with respect to the piezoelectric element (Yamashita, Para 42; " An acoustic backing member formed of an acoustic backing composition containing fibers having an average diameter of 20 µm or less serves to suppress the reflection from the piezoelectric element in each channel mounted to the acoustic backing member.") (Yamashita, Para 50; "sheet-like acoustic backing member 3"), the backing material containing heat conductive particles (Yamashita, Para 99; " Particularly, the acoustic backing member for each of Examples 4 and 5, in which SiC fiber was used […] exhibited a high heat conductivity, which was not lower than 3.3 W/mK") (Yamashita, Para 41; “Among the fibers, it is particularly desirable to use a carbon fiber. It is possible to use carbon fibers of various grades such as a pitch series carbon fiber and a PAN series carbon fiber. It is also possible to use carbon nano tubes as the carbon fiber”) (Yamashita, Para 55-57; "The filler used in the acoustic backing member is contained in the base resin of EVA in the form of a unwoven fabric, a powder or flakes instead of the fiber referred to above. Also, it is acceptable for the filler to include the fiber together with a powdery or flakey inorganic material [...] It is possible to use various fibers as the filler including, for example, at least one fiber selected from the group consisting of a carbon fiber, a silicon carbide fiber and an alumina fiber [...] Particularly, it is desirable to use a pitch series carbon fiber having a density of 2.1 g/cm3 or more and a heat conductivity of 100 W/mK or more"), wherein
Yamashita is interpreted as disclosing this limitation as best understood by the Examiner in view of the clarity deficiencies outlined above and because the Applicant describes carbon nanotubes as an exemplary material in paragraph 41 of the published specification (Examples of the heat conductive material having a heat conductivity in the range described above include […] carbon nanotubes).
the backing material has a heat conductivity of 2.0 W/mk or more (Yamashita, Para 62; “ the acoustic backing member to have an acoustic impedance of 2 to 8 MRalys, a heat conductivity of 5 W/mK or more, and a density of 2.0 g/cm3 or less”), and
a content of the heat conductive particles is less than 30 vol % based on a total volume of the backing material (Yamashita, Para 44; "It is desirable for the filler to be contained in EVA in an amount of 20 to 70% by volume based on the sum of EVA and the filler.").

Regarding claim 9, Yamashita discloses all the limitations to claim 1 as discussed above.
Yamashita further discloses wherein the heat conductive particles are particles having a heat conductivity of 60 w/mk or more and 5,000 w/mk or less (Yamashita, Para 55-57; "Particularly, it is desirable to use a pitch series carbon fiber having a density of 2.1 g/cm3 or more and a heat conductivity of 100 W/mK or more") (Yamashita, Para 102; "Incidentally, the pitch series carbon fibers having a heat conductivity of 500 W/mK were used ").

Regarding claim 12, Yamashita discloses all the limitations to claim 1 as discussed above.
Yamashita further discloses an ultrasound diagnostic apparatus comprising the ultrasound probe (Yamashita, Para 2; “The present invention relates to an acoustic backing composition, an ultrasonic probe comprising an acoustic backing member formed of the acoustic backing composition and serving to transmit-receive an ultrasonic signal to and from, for example, an object, and an ultrasonic diagnostic apparatus comprising the ultrasonic probe.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US20050275313, hereafter Yamashita) and Hata et al. (JP2014208727A, hereafter Hata and citing to a machine translation of JP2014208727A).
Regarding claim 2, Yamashita discloses all the limitations to claim 1 as discussed above.
	Yamashita does not clearly and explicitly disclose wherein the heat conductive particles are composite particles.
	In an analogous carbon nanotube field of endeavor Hata discloses wherein a carbon nanotube is a composite particle (Hata, Pg 4, Para 1; “Further, according to one embodiment of the present invention, a carbon nanotube composite material including carbon nanotubes and an elastomer”).
The use of the techniques of using composite heat conductive particles taught by Hata in the invention of a backing material with heat conductive particles would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using heat conductive particles with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita as modified by Hata above wherein the heat conductive particles are composite particles in order to use a very light and extremely tough material which has electrical characteristics, thermal conductivity, and mechanical properties as taught by Hata (Hata, Pg 2, Para 1-3).

Regarding claim 3, Yamashita as modified by Hata above discloses all the limitations to claim 2 as discussed above.
	Yamashita does not clearly and explicitly disclose wherein the heat conductive particles are composite particles comprising heat conductive particles and an elastomer.
	Hata further discloses wherein a carbon nanotube is a composite particle a comprising heat conductive particle and an elastomer (Hata, Pg 4, Para 1; “Further, according to one embodiment of the present invention, a carbon nanotube composite material including carbon nanotubes and an elastomer”).
The use of the techniques of using composite heat conductive particles comprising heat conductive particles and an elastomer taught by Hata in the invention of a backing material with heat conductive particles would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using heat conductive particles with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita wherein the heat conductive particles are composite particles comprising heat conductive particles and an elastomer in order to use a very light and extremely tough material which has electrical characteristics, thermal conductivity, and mechanical properties as taught by Hata (Hata, Pg 2, Para 1-3).

Regarding claim 4, Yamashita as modified by Hata above discloses all the limitations to claim 3 as discussed above.
	Yamashita does not clearly and explicitly disclose wherein the elastomer has a tensile breaking elongation of 160% or less.
	Hata further discloses wherein the elastomer has a tensile breaking elongation of 160% or less (Hata, Pg 4, Para 1; “Further, according to one embodiment of the present invention, a carbon nanotube composite material including carbon nanotubes and an elastomer”) (Hata, Pg 9, Para 3; “The elastomer applicable to the carbon nanotube composite structure of the present invention includes […] ethylene-propylene copolymer”).
	Hata is interpreted as disclosing this limitation in the claim because the Applicant describes ethylene-propylene as an exemplary elastomer in paragraph 56 of the published specification.
The use of the techniques of using composite heat conductive particles comprising heat conductive particles and ethylene-propylene as an elastomer taught by Hata in the invention of a backing material with heat conductive particles would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using heat conductive particles with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita as modified by Hata above wherein the elastomer has a tensile breaking elongation of 160% or less in order to use a very light and extremely tough material which has electrical characteristics, thermal conductivity, and mechanical properties as taught by Hata (Hata, Pg 2, Para 1-3).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US20050275313, hereafter Yamashita) and Morita et al. (JP2012000219A, hereafter Morita and citing to a machine translation of JP2012000219A).
Regarding claim 5, Yamashita discloses all the limitations to claim 1 as discussed above.
	Yamashita does not clearly and explicitly disclose wherein the backing material further contains non-heat conductive particles.
In an analogous backing material for ultrasound probes field of endeavor Morita discloses wherein a backing material further contains non-heat conductive particles (Morita, Pg 4, Para 12; “A backing material for an ultrasonic probe, wherein the backing material contains a base material and a filler mixture, and the filler mixture contains at least two kinds of filler composite particles obtained by combining an elastomer and a filler”) (Morita, Pg 7, Para 4; “As filler composite particles that can be used in the present invention, composite particles of elastomer and ferrite, and composite particles of elastomer, ferrite, and glass balloon are particularly preferably used”).
Morita is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies above because the Applicant describes glass balloons and ferrite as potential fillers in the backing material in paragraph 65 of the published specification but does not list them as examples of heat conductive particles in paragraph 41 of the published specification.
The use of the techniques of using non-heat conductive particles in the backing material taught by Morita in the invention of a backing material would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a backing material with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita wherein the backing material further contains non-heat conductive particles in order to improve the resolution of device by using a backing material with an appropriate acoustic impedance and which has an excellent yield and processing time when dicing as taught by Morita (Morita, Pg 2, Para 2 – Pg 3, Para 7).

Regarding claim 6, Yamashita as modified by Morita above discloses all the limitations to claim 5 as discussed above.
	Yamashita does not clearly and explicitly disclose wherein the non-heat conductive particles are composite particles.
Morita further discloses wherein a backing material further contains non-heat conductive particles which are composite particles (Morita, Pg 4, Para 12; “A backing material for an ultrasonic probe, wherein the backing material contains a base material and a filler mixture, and the filler mixture contains at least two kinds of filler composite particles obtained by combining an elastomer and a filler”) (Morita, Pg 7, Para 4; “As filler composite particles that can be used in the present invention, composite particles of elastomer and ferrite, and composite particles of elastomer, ferrite, and glass balloon are particularly preferably used”).
Morita is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view of the clarity deficiencies above because the Applicant describes glass balloons and ferrite as potential fillers in the backing material in paragraph 65 of the published specification but does not list them as examples of heat conductive particles in paragraph 41 of the published specification. Therefore, they are interpreted as being non-heat conductive particles.
The use of the techniques of using non-heat conductive composite particles in the backing material taught by Morita in the invention of a backing material would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a backing material with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita as modified by Morita above wherein the non-heat conductive particles are composite particles in order to improve the resolution of device by using a backing material with an appropriate acoustic impedance and which has an excellent yield and processing time when dicing as taught by Morita (Morita, Pg 2, Para 2 – Pg 3, Para 7).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita and Morita as applied to claim 5 above, and in further view of Wildes et al. (US20060043839, hereafter Wildes).
Regarding claim 7, Yamashita as modified by Morita above discloses all the limitations to claim 5 as discussed above.
Yamashita as modified by Morita above further discloses wherein a volume percentage of the heat conductive particles is 20% (Yamashita, Para 70; “Particularly, in the manufacturing method described above, it is desirable to use an acoustic backing composition containing the base resin of EVA and 20 to 70% by volume of fibers (e.g., carbon fibers)”).
	Yamashita does not clearly and explicitly disclose wherein a ratio of a volume of the heat conductive particles based on a total volume of the non-heat conductive particles is 1/10 or more and 1/1 or less.
In an analogous backing material for an ultrasonic probe field of endeavor Wildes discloses wherein a volume percentage of heat conductive particles is less than 5% (Wildes, Para 42; “In a presently contemplated configuration, a total volume of the thermal conductive elements 78 may be less than approximately 5 volume percent of a volume of the backing material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita as modified by Morita above wherein a volume percentage of heat conductive particles is less than 5% in order to enhance thermal conductivity of the backing material while maintaining the acoustic properties of the backing material as taught by Wildes (Wildes, Para 42).
Yamashita as modified by Morita and Wildes above is interpreted as disclosing wherein a ratio of a volume of the heat conductive particles based on a total volume of the non-heat conductive particles is 1/10 or more and 1/1 or less because Morita modifies Yamashita to have both conductive and non-conductive filler material and Wildes modifies Yamashita to have less than 5% by volume conductive filler material.

Regarding claim 8, Yamashita as modified by Morita and Wildes above discloses all the limitations to claim 5 as discussed above.
Yamashita as modified by Morita and Wildes above further discloses wherein a volume percentage of the heat conductive particles is 20% (Yamashita, Para 70; “Particularly, in the manufacturing method described above, it is desirable to use an acoustic backing composition containing the base resin of EVA and 20 to 70% by volume of fibers (e.g., carbon fibers)”).
	Yamashita does not clearly and explicitly disclose wherein a ratio of a volume of the heat conductive particles based on a total volume of the non-heat conductive particles is 1/15 or more and 1/2 or less.
Wildes further discloses wherein a volume percentage of heat conductive particles is less than 5% (Wildes, Para 42; “In a presently contemplated configuration, a total volume of the thermal conductive elements 78 may be less than approximately 5 volume percent of a volume of the backing material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita as modified by Morita and Wildes above wherein a volume percentage of heat conductive particles is less than 5% in order to enhance thermal conductivity of the backing material while maintaining the acoustic properties of the backing material as taught by Wildes (Wildes, Para 42).
Yamashita as modified by Morita and Wildes above is interpreted as disclosing wherein a ratio of a volume of the heat conductive particles based on a total volume of the non-heat conductive particles is 1/5 or more and 1/2 or less because Morita modifies Yamashita to have both conductive and non-conductive filler material and Wildes modifies Yamashita to have less than 5% by volume conductive filler material.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US20050275313, hereafter Yamashita) and Song et al. (US20150173712, hereafter Song).
Regarding claim 10, Yamashita discloses all the limitations to claim 1 as discussed above.
Yamashita further discloses wherein the backing material further contains a matrix resin (Yamashita, Para 37; “The acoustic backing composition according to the embodiment comprises a base resin […] and a filler”).
	Yamashita does not clearly and explicitly disclose wherein the backing material further contains a matrix resin as a powder.
In an analogous backing material for an ultrasound probe field of endeavor Song discloses wherein a backing material further contains a matrix resin as a powder (Song, Para 68; “The backing material may be provided by filling epoxy, ceramic, or metal, or a combination of an epoxy powder, a ceramic powder, and a metal powder. Also, the epoxy powder, the ceramic powder, and the metal powder may be synthesized at a predetermined ratio and may be filled in the backing material. In addition, various materials for attenuating ultrasonic waves and vibration that proceed to the rear of the ultrasonic probe 1 may be used as an example of the backing material”).
The use of the techniques of using a matrix resin as a powder in the backing material taught by Song in the invention of a backing material would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a backing material with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita wherein the backing material further contains a matrix resin as a powder in order to improve sound absorption performance as taught by Song (Song, Para 95).

Regarding claim 11, Yamashita as modified by Song above discloses all of the limitations of claim 10 as discussed above.
Yamashita does not clearly and explicitly disclose wherein the matrix resin is a thermosetting resin having a glass transition temperature (Tg) of 100° C. or more and 200° C. or less.
Song further discloses wherein a backing material further contains an epoxy matrix resin as a powder (Song, Para 68; “The backing material may be provided by filling epoxy, ceramic, or metal, or a combination of an epoxy powder, a ceramic powder, and a metal powder. Also, the epoxy powder, the ceramic powder, and the metal powder may be synthesized at a predetermined ratio and may be filled in the backing material. In addition, various materials for attenuating ultrasonic waves and vibration that proceed to the rear of the ultrasonic probe 1 may be used as an example of the backing material”).
The use of the techniques of using a matrix resin as a powder in the backing material taught by Song in the invention of a backing material would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using a backing material with desirable mechanical properties; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita as modified by Song above wherein the matrix resin is a thermosetting resin having a glass transition temperature (Tg) of 100° C. or more and 200° C. or less in order to improve sound absorption performance as taught by Song (Song, Para 95).
Yamashita as modified by Song above is interpreted as disclosing wherein the matrix resin is a thermosetting resin having a glass transition temperature (Tg) of 100° C. or more and 200° C. or less because paragraph 81 of the published specification states that when the resin is a powder it meets these requirements in paragraph 81 of the published specification and because epoxy resin is listed as an example of a thermosetting resin paragraph 78 of the published specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793